Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

This application is in condition for allowance except for the presence of claims 11-15 directed to a method of manufacturing a light shielding tape non-elected without traverse.  See page 2 of the Office action (OA) mailed on Mach 15, 2021 (“previous OA”).  Accordingly, claims 11-15 have been cancelled.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-15: Cancel 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-10, 16, 17, 19, and 20 are allowed.  Claims 1, 16, and 20 are independent claims. 

With respect to independent claim 16, this claim is allowed because applicant has incorporated subject matter of previously allowable dependent claim 18 in claim 16. See pages 2-3 of the previous OA. 

As to independent claims 1 and 20, the closest prior art to these claims is Yokoyama et al. (US 8,349,448B2). 

Yokoyama discloses a pressure-sensitive adhesive (PSA) sheet excellent in light-shielding property (light shielding tape) (column 1, lines 5-10).  The PSA sheet of Yokoyama is useful for decoration of and attaching and fixing component members of mobile phones, personal digital assistants (PDA)m small game consoles, and the like (column 14, lines 55-65).  The PSA sheet of Yokoyama includes as shown in Figure includes a PSA layer 6/ colored layer 5/white or silver layer 4/light-shielding layer 3/base material 2/PSA layer 6 (column 2, lines 40-50).  Yokoyama further discloses that the base material 2 is not particularly limited, and various base materials may be used.  For example, a fiber base material such as a cloth, a non-woven cloth, a felt, a net; a paper base material such as various papers; a metal base material such as metal foil…a laminated materials thereof; and the like may be used (column 9, lines 30-40).  
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on June 14, 2021 in response to the previous OA have been fully considered.  Support for claim 1 amendment can be found in Figure 2, original claim 9, and paragraphs 0056 and 0059 of US Patent Application Publication No.20190315104 A1 of the present application (“published application”). Support for amendment to claim 16 is found in original claim 18.  Support for amendment to claim 20 can be found in Figure 2, and paragraphs 0056 and 0060 of the published application. 


In view of applicant’s amendment and the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 1-6, 8, and 20 as being unpatentable over Yokoyama et al. (US 8,349,448 B2) and as evidence by “Understanding Fabric Grain” by UK Cooperative Extension Service is withdrawn.  Moreover, in view of applicant’s incorporation of claim 18 in claim 16 and the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 16, 17, and 19 as being unpatentable over Han et al. (US 2012/0206940 A1) in view of Yokoyama et al. (US 8,349,448 B2) is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 3, 2021